Title: Thomas Jefferson to William W. Hening, 1 December 1809
From: Jefferson, Thomas
To: Hening, William Waller


          
            Sir
             
                     Monticello 
                     Dec. 1. 09
          
          
		    
		  After my return from Richmodond I took a journey to Bedford from which I have been returned but about a week.
			 
		  
		  that time has been occupied by an accumulation of letters during my absence which required answers, & have left me time to cast but a
			 cursory eye over the volume of laws you were so kind as to send me. this prevents my being more particular in the inclosed letter, which however is probably as long as the occasion requires. I repeat to you the assurances of my respect.
          
            Th:
            Jefferson
        